DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Caroline Do, Reg. No. 47,529 on 09/17/2020.
The application has been amended as follows:
Claim 7 has been amended as follows:
The information processing apparatus according to claim 1, wherein the at least one processor executes the set of instructions to:
hold log information including the user identification information until the user has instructed execution of the job, in a case where the second mode is determined as the saving mode; and
delete the user identification information of the log information, in a case where the user logs out.
Claim 20 has been amended as follows:
The information processing apparatus according to claim 16, wherein the at least one processor executes the set of instructions to:
delete the file name of the log information saved before switching of the saving mode from the first mode to the second mode, in a case where the switching occurs.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7, 9, 12, 15-37 are allowed, renumbered 1-31. Claims 6, 8, 10-11, 13-14 are cancelled

An information processing apparatus that saves log information related to a job, comprising:
at least one memory device that stores a set of instructions; and at least one processor that executes the set of instructions to: 
determine one of at least a first mode and a second mode as a saving mode for the log information, based on setting by a user;
save log information including information about a plurality of items related to the job, in a case where the first mode is determined as the saving mode, the information including user identification information of a user who has instructed execution of the job and a predetermined setting of the job; and
save log information not including information about the user identification information and including information about the predetermined setting, among information about the plurality of items related to the 
Matsui (US 5,278,903) teaches an information processing system such as a work station, a personal computer system or the like. The information processing system includes an identification information input unit for inputting identification information on manuscript information to be processed, an encoding unit for encoding the manuscript information, a recording unit for recording the encoded manuscript information together with the identification information thereof, a read unit for reading the encoded manuscript information recorded, and a reconstruct unit for reconstructing the encoded manuscript information read.
, the information including user identification information of a user who has instructed execution of the job and a predetermined setting of the job; and
save log information not including information about the user identification information and including information about the predetermined setting, among information about the plurality of items related to the 
Funakawa (US 2010/0039664) teaches an image forming apparatus includes a memory, an operation unit for accepting first and second commands, a communication interface for receiving a Web page from an external address over a network based on the first command, a display for displaying the received Web page, a detecting unit for detecting input of the second command relating to the Web page during display of the Web page, and a storage control unit for storing an address of the Web page as historical information in the memory, when the detecting unit detects input of the second command relating to the Web page during display of the Web page. 
However, Matsui does not teach the invention as claimed, especially save log information including information about a plurality of items related to the job, in a case where the first mode is determined as the saving mode, the information including user identification information of a user who has instructed execution of the job and a predetermined setting of the job; and
save log information not including information about the user identification information and including information about the predetermined setting, among information about the plurality of items related to the .
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.